Order of Appellate Term reversing judgment of the Municipal Court in favor of the defendant tenant, dismissing said defendant’s counterclaim and directing judgment for plaintiff unanimously affirmed, with costs. Under the terms of the lease there was no obligation upon the part of the landlord to hold the security money as a trust fund prior to six months of the expiration of the lease. That time has not arrived. When the parties to a lease by its express terms have excluded the security deposit from a trust relationship, and as to it have established between landlord and tenant the debtor and creditor relationship, the court may not interfere. Present — Lazansky, P. J., Kapper, Carswell, Scudder and Davis, JJ. [146 Mise. 215.]